
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


OWENS-ILLINOIS, INC.
INCENTIVE BONUS PLAN


1.    Purpose of the Plan

        The purpose of the Owens-Illinois, Inc. Incentive Bonus Plan is to
provide for the payment of periodic cash bonuses to certain key employees of the
Company and its Subsidiaries that qualify for income tax deduction by the
Company.

2.    Definitions

        The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:

(a)Award: A periodic cash bonus award granted pursuant to the Plan.

(b)Board: The Board of Directors of the Company.

(c)Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

(d)Committee: The Compensation Committee of the Board (or a subcommittee
thereof), or any successor thereto or any other committee designated by the
Board to assume the obligations of the Committee hereunder.

(e)Company: Owens-Illinois, Inc., a Delaware corporation.

(f)Effective Date: The date on which the Plan takes effect, as defined pursuant
to Section 13 of the Plan.

(g)Participant: A senior executive of the Company or any of its Subsidiaries who
is selected by the Committee to participate in the Plan pursuant to Section 4 of
the Plan.

(h)Performance Period: The calendar year or any other period that the Committee,
in its sole discretion, may determine.

(i)Plan: This Owens-Illinois, Inc. Incentive Bonus Plan, as amended from time to
time.

(j)Shares: Shares of common stock, par value $0.01 per share, of the Company.

(k)Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

3.    Administration

        The Plan shall be administered by the Committee. The Committee may
delegate its duties and powers in whole or in part to any subcommittee thereof
consisting solely of at least two "outside directors" within the meaning of
Section 162(m) of the Code (or any successor section thereto). The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or omission or reconcile any inconsistency in the Plan in
the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned. Determinations made
by the Committee under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.

4.    Eligibility and Participation

        The Committee shall designate those persons who shall be Participants
for each Performance Period.

5.    Awards

        (a)    Performance Goals.    A Participant's Award shall be determined
based on the attainment of written performance goals approved by the Committee
for a Performance Period established by the Committee (i) while the outcome for
the Performance Period is substantially uncertain and (ii) no more than 90 days
after the commencement of the Performance Period to which the performance goal
relates or, if the Performance Period is less than one year, the number of days
which is equal to 25 percent of the relevant Performance Period. The performance
goals, which must be objective, shall be based upon one or more or the following
criteria: (i) earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on equity; (vii) expense management; (viii) return on investment
before or after the cost of capital; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or

--------------------------------------------------------------------------------



improvement of profit margins; (xii) stock price; (xiii) market share;
(xiv) revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital;
(xviii) return on assets; (xix) cost reduction goals; (xx) return on sales;
(xxi) gross margin; (xxii) debt reduction; (xxiii) new product launches;
(xxiv) completion of joint ventures, divestitures, acquisitions or other
corporate transactions; (xxv) new business or expansion of customers or clients;
or (xxvi) productivity improvement. The foregoing criteria may relate to the
Company, one or more of its Subsidiaries or one or more of its divisions or
units or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the Committee may adjust, modify or amend the above business criteria,
either in establishing any performance goal or in determining the extent to
which any performance goal has been achieved. Without limiting the generality of
the foregoing, the Committee shall have the authority, at the time it
establishes the performance goals for the applicable Performance Period, to make
equitable adjustments in the business criteria in recognition of unusual or
non-recurring events affecting the Company or its operating units, in response
to changes in applicable laws or regulations, or to account for items of gain,
loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles, or as the Committee determines
to be appropriate to reflect a true measurement of the profitability of the
Company or its operating units, as applicable and to otherwise satisfy the
objectives of this Plan. The maximum amount of an Award to any Participant with
respect to a fiscal year of the Company shall be $5,000,000.

        (b)    Payment.    The Committee shall determine whether, with respect
to a Performance Period, the applicable performance goals have been met with
respect to a given Participant and, if they have, to so certify and ascertain
the amount of the applicable Award, and to determine if the applicable Award
shall be paid in cash or in the form of equity of the Company in conjunction
with the Company's Amended and Restated 1997 Equity Participation Plan (or
successor plan). No Awards will be paid for such Performance Period until such
certification is made by the Committee. The amount of the Award actually paid to
a given Participant may be less than the amount determined by the applicable
performance goal formula (including zero), at the discretion of the Committee.
The amount of the Award determined by the Committee for a Performance Period
shall be paid to the Participant at such time as determined by the Committee in
its sole discretion after the end of such Performance Period; provided, however,
that the Committee may require a Participant, to the extent consistent with the
provisions of Section 162(m) of the Code, to defer payment of an Award.

        (c)    Designation of Beneficiary.    In the event of the death of a
Participant, any payment due under this Plan shall be made to the Participant's
estate or beneficiary designated in accordance with Committee rules.

6.    Amendments or Termination

        The Board or the Committee may amend, alter or terminate the Plan;
provided, however, that any such amendments shall comply with the applicable
requirements for exemption (to the extent necessary) under Section 162(m) of the
Code.

7.    No Right to Employment

        Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant or other person any right to continue to be employed by
or perform services for the Company or any Subsidiary, and the right to
terminate the employment of or performance of services by any Participant at any
time and for any reason is specifically reserved to the Company and its
Subsidiaries.

8.    Nontransferability of Awards

        An award shall not be transferable or assignable by the Participant
otherwise than by will or by the laws of descent and distribution.

9.    Reduction of Awards

        Notwithstanding anything to the contrary herein, the Committee, in its
sole discretion (but subject to applicable law), may reduce any amounts payable
to any Participant hereunder in order to satisfy any liabilities owed to the
Company or any of its Subsidiaries by the Participant.

10.    Withholding.

        The Company or any Subsidiary making a payment under this Plan shall
withhold therefrom such amounts as may be required by federal, state or local
law, and the amount payable under the Plan to the person entitled thereto shall
be reduced by the amount so withheld.

2

--------------------------------------------------------------------------------




11.    Choice of Law

        The Plan shall be governed by and construed in accordance with the laws
of the State of Ohio applicable to contracts made and to be performed in the
State of Ohio.

12.    Effectiveness of the Plan

        The Plan shall be effective as of March 30, 2004, subject to its
approval by shareholders of the Company in the manner required by Section 162(m)
of the Code.

* * * *

        I hereby certify that the foregoing Plan was duly adopted by the
Compensation Committee of the Board of Directors of Owens-Illinois, Inc. on
March 26, 2004.

        Executed as of the 26th day of March, 2004.


 
 
By:
 
/s/  JAMES W. BAEHREN      

--------------------------------------------------------------------------------

Secretary

Corporate Seal

3

--------------------------------------------------------------------------------





QuickLinks


OWENS-ILLINOIS, INC. INCENTIVE BONUS PLAN
